Order entered November 21, 2018




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-00905-CV

    IN RE UNIVERSAL HEALTH SERVICES, INC., UHS OF DELAWARE, INC.,
                HICKORY TRAIL HOSPITAL, L.P., Relators

               Original Proceeding from the 191st Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-15-04290

                                       ORDER
      Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus.


                                                 /s/   DAVID L. BRIDGES
                                                       JUSTICE